This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 TAMMY BENALLY,

 3          Petitioner-Appellee,

 4 v.                                                                                    NO. 32,129

 5 PHILLIP JOE,

 6          Respondent-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Deborah D. Walker, District Judge

 9 Gregory Gahan
10 Albuquerque, NM

11 for Appellee

12 Law Offices of David R. Jordan, PC
13 Alexander Beattie, II
14 Gallup, NM

15 for Appellant


16                                 MEMORANDUM OPINION

17 CASTILLO, Judge.
1       Summary affirmance was proposed for the reasons stated in the notice of

2 proposed disposition. No memorandum opposing summary affirmance has been filed,

3 and the time for doing so has expired.

4       Affirmed.

5       IT IS SO ORDERED.



6                                          ___________________________________
7                                          CELIA FOY CASTILLO, Chief Judge

8 WE CONCUR:




 9 __________________________________
10 LINDA M. VANZI, Judge




11 __________________________________
12 J. MILES HANISEE, Judge




                                             2